Case 4:20-mc-00036-ALM-CMC Document 15 Filed 04/29/20 Page 1 of 2 PageID #: 87



                            IN THE UNITED STATES DISTRICT COURT
                              OF THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

 DAVID FOLKENFLIK; NATIONAL  §
 PUBLIC RADIO, INC.; EDITH   §
 CHAPIN; LESLIE COOK; AND    §
 PALLAVI GOGOI               §                                   Civil Action No. 4:20-mc-00036
                             §                                   Judge Mazzant/Magistrate Judge Craven
 V.                          §
                             §                                   Ancillary to No. 4:18-cv-442-ALM-CMC
 CHAPWOOD CAPITAL INVESTMENT §
 MANAGEMENT, LLC             §


                                                       ORDER


          The above-referenced miscellaneous cause of action was referred to the undersigned United

 States Magistrate Judge for pre-trial purposes in accordance with 28 U.S.C. § 636. The following

 motion is before the Court:

          Movants’ Motion to Compel Chapwood Capital Investment Management, LLC
          to Comply With FED. R. CIV. P. 45 Subpoena (Docket Entry # 13).

 Following the Northern District of Texas’s transfer of the above matter, Movants David Folkenflik,

 National Public Radio, Inc., Edith Chapin, Leslie Cook, and Pallavi Gogoi (collectively, “NPR”)

 filed the above motion in this Court on March 16, 2020. Pursuant to Local Rule CV-7, a party

 opposing a motion has fourteen days (twenty-one days for summary judgment motions) from the date

 the motion was served in which to file a response and any supporting documents, after which the

 court will consider the submitted motion for decision. Local Rule CV-7(e). As of this date,

 Chapwood Capital Investment Management, LLC has not filed a response to the motion.1


          1
            Local Rule CV-7(d) provides a “party’s failure to oppose a motion in the manner prescribed herein creates
 a presumption that the party does not controvert the facts set out by movant and has no evidence to offer in opposition
 to the motion.”
Case 4:20-mc-00036-ALM-CMC Document 15 Filed 04/29/20 Page 2 of 2 PageID #: 88



           Accordingly, it is

           ORDERED that on or before Tuesday, May 5, 2020 at 8:30 a.m., Chapwood Capital
.
    Investment Management, LLC shall file a response to Movants’ Motion to Compel Chapwood

    Capital Investment Management, LLC to Comply With FED. R. CIV. P. 45 Subpoena (Docket Entry

    # 13). Any reply to the response shall be filed on or before May 8, 2020 at noon and any surreply

    shall be filed on or before May 11, 2020 at 8:30 a.m. It is further

           ORDERED that failure to file a response within the time prescribed may result in an Order

    granting the motion.

           IT IS SO ORDERED.

           SIGNED this 29th day of April, 2020.




                                                         ____________________________________
                                                         CAROLINE M. CRAVEN
                                                         UNITED STATES MAGISTRATE JUDGE




                                                     2
